DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed fluid pump, petroleum well and pumping of fluid therebetween must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
The drawings are objected to because:  In Figure 2 the holes shown at the top of the mixing tube are not shown.  In Figure 2, the reference numeral 30, for the nozzle housing second end, is pointing to the nozzle spacer 18 instead of to the end of the nozzle housing second end. The second gasket 66 and nozzle spacer 18 are missing from Figure 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite “special tools or training” in line 2, but it is unclear what makes any particular “tools or training” special or not special.  The examiner notes that in further interpreting the claims, it is assumed that any tools or training can be “special tools or training”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2012/0273221 to Robayo in view of U. S. Patent 5,372,190 to Coleman.
	Robayo teaches a jet pump assembly having components wherein said assembly is configured to be disassembled and serviced without special tools or training, said assembly comprising: 
a jet pump being fluidly coupled to a fluid pump for pumping a fluid into a petroleum well at a given pressure (Fig. 1; paragraphs [0041] and [0075], wherein the jet pump pumps fluid into the casing (D) which is inside the well as claimed), said jet pump including a seal body (2), a nozzle housing (9), a mixing tube (10), a diffuser (13), a crossover body (16) and an outer sleeve (15), said diffuser (13) engaging said crossover body (16), said outer sleeve engaging said crossover body (16) for assembling said jet pump, and said nozzle housing (9) having a first end (top end), a second end (bottom end) and an outer surface extending therebetween, said nozzle housing (9) having a nozzle opening (passage in center of 9) extending through said first end (top end) and said second end (bottom 
a nozzle (8) being positionable in said nozzle housing (9) wherein said nozzle (8) is configured to pressurize the fluid when the fluid passes through said nozzle (8), said nozzle (8) has/having an output and an outer surface, said outer surface of said nozzle (8) conforming to said bounding surface of said nozzle opening in said nozzle housing (9) when said nozzle (8) is positioned in said nozzle opening, said output being spaced a fixed distance from said mixing tube (10) when said mixing tube (10) is coupled to said nozzle housing (9), said outer sleeve engaging said portion of said outside surface of said crossover body (16) (Figures 1, 3, 3A and 3B; paragraphs [0054]-[0057]); 

a second gasket (11) being positioned around said mixing tube (10), said second gasket (11) forming a fluid impermeable seal with said diffuser (13) when said mixing tube (10) is inserted into said diffuser (13) (Figures 3 and 3B; paragraph [0057]). 
Robayo is silent as to how the components of the jet pump are attached/secured to each other.  Coleman teaches a jet pump assembly comprising threaded components wherein said assembly is configured to be disassembled and serviced without special tools or training, comprising a diffuser (112) threadably engaging a crossover body (114), an outer surface of a nozzle housing (bottom portion of 104, shown in grey in the annotation of Fig. 2 below) having a threaded portion being positioned adjacent to a first end (upper end), and the crossover body threadably engaging the diffuser (Fig. 2; col. 5 lines 13-23 and 49-52, wherein threads are disclosed and shown throughout the jet pump assembly).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the jet pump assembly taught by Robayo with the threaded connections between components taught by Coleman in order to secure the components together in a way that also allows disassembly later for maintenance and repairs.
Robayo is silent as to how the components of the jet pump at attached/secured to each other and silent as to how the nozzle housing is secured in place.  Coleman teaches a jet pump assembly wherein:

It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the jet pump assembly taught by Robayo with the threaded connections between components taught by Coleman in order to secure the components together in a way that also allows disassembly later for maintenance and repairs.  Further, it would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the jet pump assembly taught by Robayo with the outer sleeve engagement of the nozzle housing taught by Coleman, in order to provide further support for the nozzle housing.
Robayo teaches the outer sleeve engaging the outside surface of said crossover body, but is silent as to how they are engaged.  Coleman teaches threaded connections used to join components throughout the pump, but is also silent as to how the outer sleeve and the outside surface of said crossover body are engaged.  It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the jet pump assembly taught by Robayo with the threaded connections between the outer sleeve and the outside surface of said crossover body as taught by Coleman in order to secure the components together in a way that also allows disassembly later for maintenance and repairs, and to secure the crossover body so that it does not move inside the outer sleeve. 

a nozzle spacer, (the body, shown in black in the annotation of Fig. 2 below, around between the nozzle housing shown in grey and the upper portion of the nozzle shown in white), said nozzle spacer being positioned between said nozzle housing and said mixing tube (upper portion of 106) (shown in the annotation of Fig. 2 below).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the jet pump assembly taught by Robayo with the nozzle spacer taught by Coleman in order to provide a means (threads) for securing the upper portion of the nozzle in the nozzle housing.

[AltContent: arrow][AltContent: textbox (Threaded Engagement)][AltContent: arrow][AltContent: textbox (Diffuser)][AltContent: arrow][AltContent: textbox (Crossover Body)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Nozzle)][AltContent: textbox (Nozzle Spacer)][AltContent: textbox (Threaded Portion)][AltContent: textbox (Nozzle Housing)] 
    PNG
    media_image1.png
    495
    181
    media_image1.png
    Greyscale

Annotation of Coleman Figure 2.
Robayo teaches the diffuser insertably receiving the crossover body instead of the other way around.  Coleman teaches a jet pump assembly comprising:
an outside surface of a diffuser (80) engaging a crossover body (60) having a top end thereof insertably receiving a secondary end (bottom end) of said diffuser (80) said outside surface of said diffuser (80) engaging said crossover body (Fig. 1).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the jet pump assembly taught by Robayo with the insertion of the diffuser into the crossover body taught by Coleman since it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success and therefore "Obvious to try" (MPEP §2143 I (E)), and since it has been held that rearranging parts of an invention involves only routine skill in the art  (In re Japikse, 86 USPQ 70).
While Robayo teaches the first gasket (7) being positioned around said nozzle (8), the first gasket is not in the nozzle housing. It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to add a first gasket between the nozzle (8) and the nozzle housing (9), such that said first gasket forms a fluid impermeable seal with said nozzle housing (9) when said nozzle (8) is inserted into said nozzle housing (9), said first gasket engaging said bounding surface of said nozzle opening in said nozzle housing (9) when said nozzle (8) is positioned in said nozzle housing (9), in order to prevent leakage between the nozzle and the nozzle housing since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art (In re Regis Paper Co. v. Bemis Co., 193 USPQ 8), and it has been held that that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Brown Burgess, Scott and Knoeller teach pumps having a similar structure as the claimed pump but do not teach the claimed threaded connections and nozzle housing design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746